Order filed May 29, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00177-CR
                                 ____________

                  EMILIO ANGEL CERVANTES, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 177th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1534476


                                      ORDER

      The reporter’s record in this case was due April 27, 2018. See Tex. R. App.
P. 35.1. On April 23, 2018, this court granted the court reporters request for
extension of time to file the record until May 28, 2018. To date, the record has not
been filed with the court. Because the reporter’s record was not filed within the
time prescribed in the first request, we issues the following order.
       We order Amanda Fazio, the court reporter, to file the record in this appeal
on or before June 13, 2018. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c).
If Amanda Fazio does not timely file the record as ordered, the Court may issue an
order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.



                                  PER CURIAM